Citation Nr: 0721615	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1973 to October 1976.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2006, at which time it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. continued to deny the veteran's claim of 
service connection for PTSD.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran does not have a verified stressor associated with 
his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD is not the result of disease or injury or other trauma 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2001, February 2002, October 
2003, and January 2007, the RO/AMC informed the veteran that 
in order to establish service connection for PTSD, there had 
to be competent evidence of current disability which was 
incurred in or aggravated by service.  In regard to his 
claimed stressors, the RO/AMC asked that the veteran provide 
specific information, including, but not limited to, the date 
and place of the event and the persons involved. 

The RO/AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO/AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO/AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's) 
issued in February 2003 and February 2007 set forth the text 
of those laws and regulations.  Moreover, the Statement of 
the Case (SOC) and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record.  In response, the RO/AMC received 
records of VA counseling/psychiatric treatment from May 2001 
through January 2006 and reports from private counselors, 
dated in December 2002 and November 2003.  The veteran also 
underwent VA psychiatric examinations in March 2003 and 
January 2007 and had a hearing before the undersigned 
Veterans Law Judge in September 2006.  Thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his claim.

In reviewing this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection for PTSD is awarded.  Such notice was sent to the 
veteran in March 2006 and February and March 2007.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of service connection for 
PTSD.  It appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Indeed, given the efforts by the RO/AMC to develop the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to service connection for PTSD.  As such, there 
is no prejudice to the veteran due to a failure to assist him 
with the claim of service connection for psychiatric 
disability.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  



II.  The Facts and Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.04(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As to whether the veteran currently has PTSD, the evidence, 
including the report of the March 2003 VA psychiatric 
examination, shows that from May 2001 through May 2005, the 
veteran was followed by private practitioners, as well as VA, 
primarily for PTSD.  However, more recent treatment records 
show that the veteran's psychiatric problems are primarily 
associated with various forms of depression.  

Even assuming that the veteran has an established diagnosis 
of PTSD, that does not end the inquiry.  Indeed, there must 
be credible evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran has reported three primary 
stressors (See, for example, the transcript of his hearing 
before the undersigned Veterans Law Judge):  First, he notes 
that while stationed in South Korea, he and other members of 
his unit exchanged fire with forces from North Korea.  
Second, he states that he befriended a Korean woman who was 
found to be a spy and that he witnessed her execution on 
Korean television.  Finally, he reports that a nuclear weapon 
stored at his base in Korea became defective.  He states that 
he was part of a detail to transport that weapon from its 
storage facility to a waiting helicopter, all the while 
fearful that it could explode.  

The veteran's service personnel records show that he was 
stationed in Korea from July 1974 to June 1976.  He was 
assigned to 3rd Battalion, 81st Field Artillery which was 
assigned to the 4th Missile Command.  

Although the medical evidence, dated through March 2005, 
suggests that at least one of the claimed stressors is 
associated with the veteran's PTSD, there is no competent 
evidence of record that any of the claimed stressful 
incidents actually occurred.  Indeed, efforts to verify the 
existence of the claimed stressors through official channels 
have met with negative results.  

The veteran's service medical and personnel records do not 
show the occurrence of any of the claimed stressors, and an 
inquiry to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) has been unsuccessful.

In December 2004, USASCRUR checked four separate sources of 
information in military and civilian sectors.  A 1976 unit 
history from 3rd Battalion, 81st Field Artillery did not 
document any combat incidents, neither did unit histories, 
dated in 1975 and 1976 from the 4th Missile Command.  The 
1974 - 1975 New York Times Index and the 1974-1975 Facts on 
File Yearbook were also negative for any documentation of the 
stressors described by the veteran.

In March 2003, the veteran was examined by VA to determine 
whether he had PTSD.  Although the examiner found PTSD, she 
stated that it was impossible for her to determine whether 
the veteran's stressors had actually occurred.  She noted 
that if the history reported by the veteran was accurate, it 
could fulfill the stressor criteria.  However, she 
acknowledged that she did not have access to or the necessary 
understanding of military documentation.  

Despite the lack of success in verifying the veteran's 
stressors, VA reexamined the veteran in January 2007, in part 
to determine whether his diagnosis of PTSD was related to any 
of the claimed stressors.  

Following an extensive examination, including a review of the 
claims file, the examiner concluded that the veteran did not 
meet the stressor criteria.  Not only was he unable to verify 
that any the claimed stressors actually happened, he noted 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Rather, he found that the veteran's psychiatric 
symptoms were associated with a depressive disorder.

After reviewing the record, the Board finds that the primary 
evidence of the claimed stressors comes from the veteran.  
However, his testimony alone is not sufficient to verify any 
of those events.  In this regard, there is no competent 
evidence that the veteran engaged in combat.  Although he 
served during the Vietnam era, he was not assigned to Vietnam 
or to an area of active fighting.  Moreover, he did not 
receive any awards or decorations associated with combat, 
such as the Combat Infantryman Badge or Purple Heart Medal.  
His duties were primarily in supply, operations, and 
security, and there is no competent evidence that he 
exchanged fire with an enemy of the United States.  

Absent competent evidence that any of the claimed stressors 
actually occurred, the veteran cannot meet the criteria for 
service connection for PTSD.  Accordingly, service connection 
is not warranted, and the appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


